     Case 2:19-cv-02456-KJM-DB Document 51 Filed 03/31/20 Page 1 of 4


 1   XAVIER BECERRA
     Attorney General of California
 2   TAMAR PACHTER
     Supervising Deputy Attorney General
 3   CHAD A. STEGEMAN, State Bar No. 225745
     Deputy Attorney General
 4    455 Golden Gate Ave., Ste. 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-3624
      Fax: (415) 703-5843
 6    E-mail: Chad.Stegeman@doj.ca.gov
     Attorneys for Defendants Xavier Becerra, Lilia
 7   Garcia-Brower, Julie A. Su, and Kevin Kish, in their
     official capacities
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11

12

13   CHAMBER OF COMMERCE OF THE                               2:19-cv-02456-KJM-DB
     UNITED STATES OF AMERICA., et al.,
14                                                            STIPULATION AND REQUEST TO
                                            Plaintiffs,       CONTINUE CASE MANAGEMENT
15                                                            CONFERENCE; [PROPOSED] ORDER
                   v.
16
     XAVIER BECERRA, et al.,                                  Action Filed: December 9, 2019
17
                                         Defendants. Judge: Kimberly J. Mueller
18

19

20

21

22

23

24

25

26

27

28
                                                          1
                 Stip. And Request to Continue Case Management Conf.; [Proposed] Order (2:19-cv-02456-KJM-DB)
     Case 2:19-cv-02456-KJM-DB Document 51 Filed 03/31/20 Page 2 of 4


 1                                    STIPULATION AND REQUEST

 2          Plaintiffs Chamber of Commerce of the United States of America, California Chamber of

 3   Commerce, National Retail Federation, California Retailers Association, National Association of

 4   Security Companies, Home Care Association of America, and California Association for Health

 5   Services at Home, and Defendants Xavier Becerra, Lilia Garcia-Brower, Julie A. Su, and Kevin

 6   Kish, in their official capacities, stipulate to and request a continuance of the April 16, 2020 case

 7   management conference for 120 days while the Ninth Circuit Court of Appeals considers the

 8   pending appeal of this Court’s Preliminary Injunction Orders (ECF Nos. 44 and 47).

 9   Furthermore, constraints resulting from COVID-19 safety measures, including shelter-in-place

10   orders, warrant a continuance of the conference and attendant meet and confer and filing

11   requirements.

12          This continuance will allow for the orderly consideration of the preliminary injunction

13   order, which will significantly affect the proceedings in this Court.

14          IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

15   Dated: March 31, 2020                                   MAYER BROWN LLP
16                                                           / s / Donald M. Falk (as authorized on
                                                             March 31, 2020)
17                                                           DONALD M. FALK
                                                             Attorneys for Plaintiffs Chamber of
18                                                           Commerce of the United States of America,
                                                             California Chamber of Commerce, National
19                                                           Retail Federation, California Retailers
                                                             Association, National Association of Security
20                                                           Companies, Home Care Association of
                                                             America, and California Association for
21                                                           Health Services at Home
22

23

24

25

26

27

28
                                                        2
                  Stip. And Request to Continue Case Management Conf.; [Proposed] Order (2:19-cv-02456-KJM-DB)
     Case 2:19-cv-02456-KJM-DB Document 51 Filed 03/31/20 Page 3 of 4


 1   Dated: March 31, 2020                                 Respectfully submitted,

 2                                                         XAVIER BECERRA
                                                           Attorney General of California
 3                                                         TAMAR PACHTER
                                                           Supervising Deputy Attorney General
 4
                                                           / s / Chad A. Stegeman
 5                                                         CHAD A. STEGEMAN
                                                           Deputy Attorney General
 6                                                         Attorneys for Defendants Xavier Becerra,
                                                           Lilia Garcia-Brower, Julie A. Su, and Kevin
 7                                                         Kish, in their official capacities

 8
     SA2019106348
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
                Stip. And Request to Continue Case Management Conf.; [Proposed] Order (2:19-cv-02456-KJM-DB)
     Case 2:19-cv-02456-KJM-DB Document 51 Filed 03/31/20 Page 4 of 4


 1                                         [PROPOSED] ORDER

 2          In consideration of the parties’ stipulation, good cause is shown to continue the case

 3   management conference scheduled for April 16, 2020, at 2:30 p.m. The case management

 4   conference is continued to August __, 2020.

 5          IT IS SO ORDERED.

 6
     Date:________________                         ______________________________________
 7                                                 Kimberly J. Mueller
                                                   Chief District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
                 Stip. And Request to Continue Case Management Conf.; [Proposed] Order (2:19-cv-02456-KJM-DB)
